DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 2/10/22 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4, and 6 of copending Application No. 16/866,248 (reference application). The claims of copending Application ‘248 contain the presently claimed limitations.  	Claims 1-7, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 7 of copending Application No. 16/866,248 in view of Pompea et al. (US 4,589,972). While ‘248 does not recite the specular reflectance limitations of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curran et al. ( in view of Pompea et al. (US 4,589,972) in view of Yago et al. (US 2010/0243030, “Yago”).
Regarding claims 1 and 8, Curran teaches an enclosure for a portable device ([0027]) having a metal substrate layer ([0027]) and an anodized layer over the metal substrate layer ([0027] – [0029]). Curran additionally teaches that the anodized layers may have pores ([0046], [0059], [0007], [0011]).	Curran generally teaches that the body may have a matte appearance (see, e.g., [0046] and see [0057], noting that it may be desirable to reduce reflection from the anodized structure) but fails to specifically teach that the average specular reflectance of the anodized layer is less than 3%. In the same field of endeavor of anodized surfaces (e.g., col. 1 lines 5 - 60), Pompea teaches that it is known to apply dyes to an anodized surface in order to provide a surface with the overall lowest visible light reflectance (see Pompea, col. 5 lines 35- 50). Pompea further teaches that the spectral reflectance may be below 3% (see, e.g., Fig. 9 and Fig. 10, showing low reflectances for the visible wavelength ranges and the NIR ranges of up to about 230 microns and see col. 8 line 65 – col. 9 line 55). It therefore would have been obvious to have minimized the spectral reflectance of the anodized surface of Curran as taught by Pompea, including to below 3%, in order to effect a matte surface noted as desirable by Curran (e.g., col. 1 line 45 - col. 2 line 25 and see Curran [0046] – [0048]).	Curran fails to specifically teach that the pores contain near infrared light absorbing materials therein, however, in the same field of endeavor anodized layers (e.g., [0065]), Yago teaches that it is known to apply dye-like materials to an anodized layers in order to provided the layer with the ability to selectively absorb specific wavelengths of light ([0028] – [0035]). It therefore would have been obvious to have included these dyes in the pores of the anodized layer of Curran as specific examples of dyes 
Regarding claims 2 and 3, modified Curran additionally teaches that the surface of the enclosure has randomly distributed light absorbing features corresponding to peaks and valleys (see [0046], [0059], describing textured surface; see also Pompea, Figs. 1 and 2, col. 7 lines 1-25, describing random surface features reducing specular reflectance).
Regarding claims 4 and 12, modified Curran additionally teaches that the anodized surface may be sealed (Curran, e.g., [0061]). 
Regarding claims 5 and 9, modified Curran additionally teaches that the color of the anodized surface may be black (Curran, [0036]; see also Pompea, col. 5 lines 35- 50, and would thus have an L* approaching 0, and thus less than 5). Further, as modified Curran teaches to make the surface of the anodized material black in order to provide a surface with the overall lowest visible light reflectance (see Pompea, col. 5 lines 35- 50), it would have been obvious to have adjusted the L* color value of the material to 0 in order to provide the blackest material, and thus a surface with the overall lowest visible light reflectance (Pompea, col. 5 lines 35- 50 and please also see MPEP 2144.04). 
Regarding claims 6, 7, and 13, modified Curran additionally teaches that the NIR light absorbing material may include a metal, dye, or pigment (see, e.g., Curran, [0018], [0023], [0024]; see Pompea, col. 5 lines 35-50; and see Yago at [0029] – [0035]). 
Regarding claims 10 and 11, modified Curran additionally teaches that the specular reflectance of the anodized sheet in the visible and near infrared ranges may be below 1% (see, Pompea, e.g., Fig. 9 and Fig. 10, showing low reflectances for the visible wavelength ranges and the NIR ranges of up to about 230 microns and see col. 8 line 65 – col. 9 line 55). 
Regarding claim 14, Curran additionally teaches that the pores of the anodized layer may include a metal material that is used to darken the enclosure and reduce reflection and that the pores may be filled with this material to less than 70% (see, e.g., [0022] – [0026], [0053] – [0057] and especially [0058]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782